Citation Nr: 1712095	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  16-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1957 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Houston, Texas Department of Veterans Affairs (VA), Regional Office (RO). 

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, tinnitus was incurred in service. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran seeks entitlement to service connection for tinnitus.  The Veteran's service treatment records (STRs) are silent for any complaints or treatment for tinnitus, ringing, or buzzing of the ears in service.  Additionally, STRs do not include any audiological examinations on either entrance or separation examinations.

In a VA examination in July 2011 the Veteran was diagnosed with tinnitus and the VA examiner conceded in-service noise exposure.  However, the examiner opined that the Veteran's military noise exposure did not contribute to the Veteran's current tinnitus because the Veteran reported its onset "about 10 years ago" which would have been more than 40 years post-service.  

In a statement dated August 2011 and in the Notice of Disagreement filed in January 2012 the Veteran provided that he experienced significant in-service noise exposure as the result of his job as a trainer and pointer for a 5-inch gun mount on a destroyer stationed in the Mediterranean during the conflict in Lebanon.  The Veteran further provided that his gun was fired many times during the period between May 1958 and November 1958, mainly in training scenarios, and that his ear protection was inadequate; he was provided cotton and small pieces of Styrofoam for ear protection.  The Veteran also stated that the onset of his tinnitus symptoms coincided with the period during which he was subjected to the noise of the 5 inch gun, that his ears would ring for several hours following period of firing, and that he has continued to experience tinnitus for years since that period.

At a September 2015 hearing before a Decision Review Officer (DRO) at the RO, the Veteran stated that he noticed the ringing in the ears shortly after his exposure to the destroyer's gun noise.  The ringing continued after separation, when the Veteran went to college and began his career as a teacher, and was present for "many, many years."  He stated that he would ignore it and that several of his doctors throughout those years told him there was nothing that could be done about it, and that he should "just get used to it" as best he could.

At a November 2016 hearing before the undersigned Veterans Law Judge, the Veteran's testimony reiterated the circumstances of the onset of his tinnitus and its duration.  The Veteran specifically addressed the previous VA examiner's statement that his onset was 10 years earlier.  The Veteran provided that he had been confused at the examination and was, in fact, attempting to state that his tinnitus had become worse 10 years prior.

The Veteran has consistently reported that his tinnitus had its onset during service in the Navy and that it was the result of the noise exposure from the 5-inch gun he was assigned to.  Additionally, the July 2011 VA examiner conceded the in-service noise exposure, the current diagnosis of tinnitus, and the lack of post-service noise exposure.  Furthermore, the Veteran explained in his hearing before the undersigned that, while his tinnitus has been present since service, it had become worse in the last 10 years.

The Veteran is competent to state that he experiences tinnitus, and to describe how long he has experienced tinnitus. Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the negative opinion offered after the July 2011 VA examination does not outweigh the credible testimony by the Veteran that his tinnitus began during service or his explanation that at the examination he was attempting to state that his tinnitus had become worse 10 years ago.  The Board concludes that the evidence is at least in equipoise.  Therefore, service connection for tinnitus is warranted.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


